DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s correction is acknowledged, and the drawing objection set forth in the non-Final is withdrawn.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a single embodiment of a spinal fixation apparatus where base 1 (or base 2) both (a) has connecting rod 3 inserted in it (as required by claim 1) and (b) contains a screw rod 6 (as required by claim 7) must be shown or the feature(s) canceled from the claim(s).  Note that claim 1 recites “one end of the connecting rod (3) is inserted in the first base (1) and the other end of the connecting rod (3) is inserted in the long slot (21) of the second base (2).”  Claim 7 recites that “the first base (1) and/or the second base (2) each contains a screw rod (6).”  Figs. 8 and 9 show connecting rod inserted in base 1 and base 2.  However, this embodiment does not contain a screw rod 6.  Fig. 13 shows screw rod 6 received by base 1.  However, this embodiment does not show connecting rod 3 also inserted in base 1 (instead, connecting rod 3 projects from the side of base 1).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
Applicant’s correction is acknowledged, and the 112(b) rejection set forth in the non-Final is withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites that “one end of the connecting rod (3) is inserted in the first base (1) and the other end of the connecting rod (3) is inserted in the long slot (21) of the second base (2).”  Claim 7 recites that “the first base (1) and/or the second base (2) each contains a screw rod (6).”  Figs. 8 and 9 show connecting rod inserted in base 1 and base 2.  However, this embodiment does not contain a screw rod 6.  Fig. 13 shows screw rod 6 received by base 1.  However, this embodiment does not show connecting rod 3 also inserted in base 1 (instead, connecting rod 3 projects from the side of base 1).  It is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180280062 A1) in view of Ramsay, et al. (US 20180325569 A1) (hereon referred to as Ramsay).
Lee teaches an adjustable double-slot internal spinal fixation apparatus, comprising a first base (102), a second base (106), and a connecting rod (110), wherein the first base (102) and the second base (106) each contains a U-shaped slot (104 and 108) from top to bottom, an inner wall of each U-shaped slot (104 and 108) contains inner threads (see Fig. 1B), the connecting rod (110) is disposed along a horizontal direction, the second base (106) contains a long slot (142) (see Para. [0064]) along the horizontal direction, one end of the connecting rod (110) is inserted in the first base (102) and the other end of the connecting rod (110) is inserted in the long slot (142) of the second base (106), the 
one end of the connecting rod (110) is fixedly inserted (wherein the fastener 112 may be tightened to secure first body 102, locking its rotational ability, see Para. [0051]) in the first base (102), and the other end of the connecting rod (110) is inserted in the second base (106) in a rotatable manner (see Para. [0064]), the U-shaped slot (108) on the second base (106) is connected with the long slot (142), a pressing block (122) (also see Figs. 1G and 1H and Para. [0073], ll. 1-2) is disposed in the U-shaped slot (108) of the second base (106), wherein the pressing block (122) has an inverted U-shaped structure adapted to a shape of the connecting rod (110), and a limit bump (152) is disposed on a bottom surface of the pressing block (122) and has an inverted-U shape, an annular groove (formed between protrusions 172, see Fig. 1K and also labelled diagram of Fig. 1B below) is formed around the connecting rod (110), the connecting rod (110) is inserted to the bottom of the U-Atty Dkt No PWWUS180401-MOshaped slot (108) through the long slot (142), and the limit bump (152) on the pressing block (122) fits with the annular groove (see labelled diagram of Fig. 1B below) on the connecting rod (110) (see Para. [0072]), however fails to teach the inverted U-shaped structure as having ends and including an inner plate and an outer plate at each of the two ends, and a gap is formed between the inner plate and the outer plate.

    PNG
    media_image1.png
    209
    211
    media_image1.png
    Greyscale

Ramsay teaches a pressing block (618) (see Fig. 6A) in the shape of a U with an inner plate (620A and 620B) and an outer plate (646) on either side. This allows the resilient outer arms to act as a biasing 
	It would be obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the two bases and pressing block of Lee to have the inner and outer plate configuration of Ramsay, as this allows for the arms of the pressing block to better maintain its position within the base. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180280062 A1) in view of Ramsay (US 20180325569 A1) as applied to claim 1 above and in further view of Wei (US 20130331894 A1).
Lee teaches an adjustable double-slot internal spinal fixation apparatus, comprising a first base (102), a second base (106), and a connecting rod (110), wherein the first base (102) and the second base (106) each contains a U-shaped slot (104 and 108) from top to bottom, an inner wall of each U-shaped slot (104 and 108) contains inner threads (see Fig. 1B), however fails to teach two side walls of the U-shaped slot of the first base and/or two side walls of the U-shaped slot of the second base each contains a fracture notch.
Wei teaches a U-shaped pedicle screw with extended side faces and a v-shaped slot (see figure 3 above). The fracture notch (v-shaped slots 114, Fig. 1) is attached to extended side faces (113) to allow for a minimally invasive operation. The extending side faces allow the screw to be inserted without the need for the insertion tool to reach the full depth of the screw. Instead, the insertion tool may remain above the wound opening while still having access to the screw via the extended side faces. Once the screw has been inserted, the extended side walls may be snapped off at the v-shaped slot (Para. [0042]).

    PNG
    media_image2.png
    632
    456
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lee to have the fracture notches in the walls of each of the U-shaped bases, to allow for embodiments that may offer less invasive surgical alternatives when appropriate.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180280062 A1) in view of Ramsay (US 20180325569 A1) as applied to claim 1 above and in further view of Farris (US Patent 8021397 B2).
Lee teaches an adjustable double-slot internal spinal fixation apparatus, comprising a first base (102), a second base (106), and a connecting rod (110), wherein the first base (102) and the second base (106) each contains a U-shaped slot (104 and 108) from top to bottom, an inner wall of each U-shaped slot (104 and 108) contains inner threads (see Fig. 1B), however fails to teach the first base and/or the second base each contains a screw rod wherein the first base and/or the second base each contains a ball socket, one end of the screw rod contains a ball head, and the ball head fits with the ball socket.
Farris teaches a U-shaped pedicle screw base with a screw rod (31) attached, for use in spinal implantation operations (see Fig. 13). This feature allows for the U-shaped base to be inserted into the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lee such that a screw rod could be inserted into one or both of the U-shaped bases from claim 1, allowing them to be inserted into the spine and to modify Lee such that a ball joint would be added to one or both of the bases and ball head would be added to the screw rod, as this allows for a more customizable screw configuration that may be repositioned to accommodate various spinal anatomies.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180280062 A1) in view of Ramsay (US 20180325569 A1) as applied to claim 1 above and in further view of Jackson (US 20040204711 A1).
Lee teaches an adjustable double-slot internal spinal fixation apparatus, comprising a first base (102), a second base (106), and a connecting rod (110), wherein the first base (102) and the second base (106) each contains a U-shaped slot (104 and 108) from top to bottom, an inner wall of each U-shaped slot (104 and 108) contains inner threads (see Fig. 1B), however fails to teach the first base and/or the second base each contains a screw rod, wherein the first base and/or the second base each contains a threaded hole, and the screw rod fits with the threaded hole through threads.
	Jackson teaches the screw rod (1) that fits into a threaded, U-shaped head through the threads, comprising a threaded hole (47), internal threads (48), and a screw rod (1) (see Fig. 4 and Para. [0027]). The screw rod is utilized in a uniaxial, fixed embodiment of the pedicle screw, preventing any unwanted motion. 
.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that the arguments are in response to a rejection made in view of the embodiment shown in Figs. 3D and 3G of Lee, however the final embodiment is based on the embodiment shown in figs. 1A-1L of Lee and further in view of Ramsay.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773